NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 TRACEY L. BROWN,                                No.    14-16358

                 Plaintiff-Appellant,            D.C. No.
                                                 2:12-cv-00173-JCM-GWF
    v.

 GARY TORSKY, Metro Police Department            MEMORANDUM*
 / Officer; GORDON MARTINES, Metro
 Police Department / Officer; LAS VEGAS
 METROPOLITAN POLICE
 DEPARTMENT; ANTHONY BROWN;
 CLARK COUNTY NEVADA; DOUGLAS
 C. GILLESPIE; JAMES BUCZEK, Metro
 Police Department / Officer,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                        Argued and Submitted July 6, 2016
                            San Francisco, California

Before: SILVERMAN, and NGUYEN, Circuit Judges, and GARBIS,** District
Judge.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The Honorable Marvin J. Garbis, United States District Judge for the
District of Maryland, sitting by designation.
        Tracey Brown appeals the district court’s dismissal pursuant to Federal Rule

of Civil Procedure 12(b)(6) of federal and state claims relating to a search of his

home that Las Vegas Metropolitan Police Department officers conducted in 2005.

Specifically, Brown argues that his claims under 42 U.S.C. §§ 1983 and 1985 and

Nevada state law for malicious prosecution should survive dismissal due to the

doctrine of equitable tolling. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.1

        The parties agree on appeal that Brown’s §§ 1983 and 1985 claims and his

claim for malicious prosecution under Nevada state law are all subject to two-year

statutes of limitations. See Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004);

Perez v. Seevers, 869 F.2d 425, 426 (9th Cir. 1989); Nev. Rev. Stat. 11.190(4)(c);

Nev. Rev. Stat. 11.190(4)(e). They also agree that these claims accrued no later

than August 3, 2009, the date on which the Nevada Supreme Court overturned his

initial state conviction due to the illegality of the 2005 search. See Wallace v.

Kato, 549 U.S 384, 389-90 (2007). Brown’s claims are untimely because he first

filed them on February 1, 2012, more than two years after the accrual date, and the

factors primarily relied on by Nevada courts weigh against the application of

1
    We grant Brown’s unopposed request for judicial notice.

                                          2
equitable tolling. See Copeland v. Desert Inn Hotel, 673 P.2d 490, 492 (Nev.

1983) (per curiam) (listing as six non-exhaustive factors: claimant’s diligence,

claimant’s knowledge of relevant facts, claimant’s reliance on misleading

authoritative statements by an administrative agency, deception by the defendants,

prejudice to opposing party, and any other equitable considerations); State Dep’t of

Taxation v. Masco Builder Cabinet Grp., 265 P.3d 666, 671 (Nev. 2011).

      Brown alleges that he was confused by the fact that the state continued to

pursue criminal proceedings against him even after his conviction was reversed,

and that the statute of limitations should be tolled until April 13, 2010, when he

entered a plea that ultimately resolved the proceedings. But Brown cannot

establish diligence because the Nevada State Court made clear that the 2005 search

was “unlawful” and that evidence from it could not be used in any future

proceeding months before Brown’s plea date, and Brown offers no examples of

actions that he actually took to attempt to address his confusion. Brown’s

argument that the defendants would not be prejudiced does not, standing alone,

support equitable tolling here, particularly where the balance of the remaining

Copeland factors weigh against him. See 673 P.2d at 492.

     AFFIRMED.

                                          3